Appellant bases his motion for rehearing especially on the questions presented in bills of exception numbers fourteen, fifteen and sixteen.
In addition to the authorities referred to in our original opinion in disposing of bill number fourteen many others will be found in Branch's Ann. Texas P. C., Sec. 142, p. 82. See also the more recent case of Chase v. State, 97 Tex. Crim. 349,261 S.W. 574.
Bill number fifteen consists of nine pages of questions and answers, much of it consisting of examinations of a witness in the jury's absence. No certificate of the trial judge is found to the effect that it was necessary for the bill to be in such form. In the absence of such certificate the bill will not be considered. See Subdivision 3, Art. 760, C. C. P., and cases annotated under Note 58 of said article in Vernon's Ann. Texas C. C. P., Vol. 3.
Bill of exception number sixteen complains at the refusal of a peremptory instruction directing a verdict of acquittal. This necessarily brings into review all the facts in evidence, which have again been examined. The issue as to ownership was pointedly raised by the testimony and submitted to the jury, the court having instructed them if they entertained a reasonable doubt as to whether the animal killed belonged to appellant, or that he reasonably believed that it was his property, he should be acquitted. The issue was settled by the jury against appellant. There is evidence in the record to support such finding. We cannot disturb the verdict without usurping the jury's right to determine issues of facts.
The motion for rehearing is overruled.
Overruled. *Page 241